Judgment unanimously affirmed. Memorandum: The record clearly supports the jury’s verdict of defendant’s guilt of arson of a motel — a very serious offense. The probation report shows that this was not defendant’s first experience with arson. A psychologist reported that defendant is in need of long-term psychotherapy but that his family cannot afford such treatment and the public clinics are so overcrowded as to be virtually unavailable to defendant. It is clear that the public needs protection from defendant; and since the court had no choice of place for his confinement, it sentenced him to prison for fifteen years without fixing a minimum term. This places the determination of the minimum term upon the parole board. We regret that adequate psychotherapy treatment under protective conditions is not available for defendant; but until it is we find no alternative to the sentence imposed. The parole board will be able to release defendant when in their opinion that can be done with safety. (Appeal from judgment of Brie County Court, convicting defendant of arson second degree.) Present — Goldman, P. J., Witmer, Moule, Cardamone and Henry, JJ.